
	
		III
		110th CONGRESS
		2d Session
		S. RES. 568
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2008
			Mr. Carper (for himself,
			 Mr. Voinovich, Mr. Alexander, Mr.
			 Bayh, Mr. Bond,
			 Mr. Gregg, Mr.
			 Nelson of Nebraska, and Mr.
			 Rockefeller) submitted the following resolution; which was
			 considered and agreed to
		
		RESOLUTION
		Commemorating the 100th anniversary of the
		  founding of the National Governors Association.
	
	
		Whereas, in 1908, President Theodore Roosevelt invited the
			 Nation’s Governors to the White House to discuss conserving America’s natural
			 resources;
		Whereas the Governors decided to form an association
			 through which they could continue to come together on a bipartisan basis to
			 discuss mutual concerns and share State practices;
		Whereas, 100 years later, the National Governors
			 Association serves as the collective voice of the 55 Governors of States,
			 commonwealths, and territories;
		Whereas, for the past century, Governors have utilized the
			 organization to explore issues, develop solutions, and build consensus on
			 diverse national policies;
		Whereas the National Governors Association has played a
			 key role in shaping public policy and addressing America’s most pressing
			 challenges; and
		Whereas the National Governors Association is celebrating
			 100 years of gubernatorial leadership—honoring the past, celebrating the
			 present, and embracing the future: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 leadership of the Nation’s Governors and honors their contributions to American
			 politics and society; and
			(2)commemorates the
			 100th anniversary of the founding of the National Governors Association.
			
